Case: 16-15330    Date Filed: 04/28/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-15330
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:15-cr-00038-LGW-RSB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

QAAID REDDICK,
                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (April 28, 2017)

Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:

      J. Wrix McIlvaine, appointed counsel for Qaaid Reddick in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).
              Case: 16-15330    Date Filed: 04/28/2017   Page: 2 of 2


Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Reddick’s convictions and sentences are AFFIRMED.




                                         2